Citation Nr: 1741394	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease prior to August 3, 2011, and in excess of a 40 percent evaluation thereafter.  

2.  Entitlement to an evaluation in excess of 10 percent for left upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease prior to August 3, 2011, in excess of a 20 percent evaluation from August 3, 2011 to March 3, 2015, and in excess of a 30 percent evaluation thereafter.  

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease prior to August 3, 2011, and in excess of a 20 percent evaluation thereafter.  
4.  Entitlement to an evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 1972.  This included deployment to Vietnam from July 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That rating decision continued the existing 10 percent evaluations for diabetic peripheral neuropathy in each extremity.  

After perfecting a timely appeal in February 2011, the Veteran died in September 2016.  In October 2016, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC).  Accordingly, the RO, in a November 2016 decision, correctly substituted the appellant as the claimant for the purposes of processing the Veteran's prior increased-evaluation claims to completion.  See 38 U.S.C.A. § 5121A (West 2014).  
The Board remanded the case for obtaining the Veteran's most recent VA treatment records in April 2017.  The Agency of Original Jurisdiction (AOJ) obtained those treatment records, and this case has since been returned to the Board.  

During the pendency of the appeal, the RO issued a rating decision in May 2013 increasing the evaluation for diabetic peripheral neuropathy from 10 percent to 40 percent in the right upper extremity, from 10 percent to 20 percent in the left upper extremity, and from 10 percent to 20 percent in the right lower extremity effective August 3, 2011.  In addition, following the April 2017 remand, the AOJ issued a May 2017 rating decision increasing the evaluation for left upper extremity diabetic peripheral neuropathy from 20 percent to 30 percent effective March 3, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to increased evaluations remain on appeal and have been recharacterized as reflected on the title page.  

On his February 2011 substantive appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  However, he withdrew this request in a September 2014 statement.  The record includes no indication that his wife has ever made her own hearing request, and there are no other hearing requests or requests to reschedule from the Veteran, so the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's right upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease has been productive of moderate incomplete paralysis.
2.  Throughout the appellate period, the Veteran's left upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease has been productive of moderate incomplete paralysis.  

3.  Throughout the appellate period, the Veteran's right lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease has been productive of moderate incomplete paralysis.

4.  Throughout the appellate period, the Veteran's left lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease has been productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for a 40 percent evaluation for right upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

2.  Throughout the appellate period, the criteria for a 30 percent evaluation for left upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

3.  Throughout the appellate period, the criteria for a 20 percent evaluation for right lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  Throughout the appellate period, the criteria for a 20 percent evaluation for left lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the Veteran in February 2010, and all available service treatment records and post-service medical records have been obtained.  The Veteran specified on an October 2011 VA Form 21-4142 that he receives all of his healthcare through the VA.  Adequate VA examinations and medical opinion were also obtained in March 2010 and March 2015.  Moreover, the Board notes that there has been substantial compliance with the April 2017 remand directives as discussed above.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The Veteran has diabetic peripheral neuropathy in each of his four extremities.  He also filed a June 2012 service-connection claim for Parkinson's disease while the appeal for his increased-evaluation claims for service-connected diabetic peripheral neuropathy was pending.  The RO awarded service connection for Parkinson's disease in a May 2013 rating decision.  The RO evaluated this newly service-connected disability based on several complications, including tremor, muscle rigidity, and stiffness.  The RO therefore increased the evaluation for service-connected diabetic peripheral neuropathy in his right upper, left upper, and right lower extremities to also reflect these complications of Parkinson's disease.  The AOJ awarded further increased evaluation for the Veteran's left upper extremity in a May 2017 rating decision.  As discussed above, the Board must assume that the Veteran seeks the maximum benefit allowed by law and regulation.  AB, 6 Vet. App. 35.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Despite the involvement of multiple potential peripheral nerves in each extremity, the Board must choose a Diagnostic Code for each extremity rather use a combination of all potentially relevant Diagnostic Codes to avoid pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the Board has chosen Diagnostic Code 8513 for each of the upper extremities and Diagnostic Code 8520 for each of the lower extremities in order to afford the Veteran the maximum allowable benefit.  

Upper Extremities

The Veteran's right upper extremity diabetic peripheral neuropathy is currently assigned a 10 percent evaluation prior to August 3, 2011 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515; and a 40 percent evaluation thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The Veteran's left upper extremity diabetic peripheral neuropathy is currently assigned a 10 percent evaluation prior to August 3, 2011 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515; a 20 percent evaluation from August 3, 2011 to March 3, 2015 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513; and a 30 percent evaluation thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The change in the Diagnostic Code as of August 3, 2011 is due to the Veteran's Parkinson's disease diagnosis.  

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 30 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 40 percent for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis warrants a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

VA treatment records show that, prior to filing his February 2010 claim for increased evaluations, the Veteran was on the medications gabapentin for tingling pain.  In April 2011, he reported to a primary care physician at the Bryan Community Based Outpatient Clinic (CBOC) that he has had numbness and tingling in the hands and feet that has been present for about two years prior.  For his hands specifically, he described numbness in the hands and fingers, with tingling in both forearms.  The gabapentin had initially helped, but the pain had become worse at that point.  In August 2011, his neurologist at the Temple VA Medical Center (VAMC) added Nortriptyline for neuropathic pain.  

At the March 2010 VA examination, the Veteran described numbness and a burning sensation for the two years prior to that examination, and reported his prescription for gabapentin.  The examiner noted normal motor function and reflexes in both upper extremities; without muscle atrophy, discoloration, or loss of fine motor control in either upper extremity.  He characterized this as neuritis, with decreased pinprick sensation in all fingertips.  

The Veteran also attended a VA examination in April 2013 in connection with his service-connection claim for Parkinson's disease.  The examiner noted the Veteran's August 2011 diagnosis for Parkinson's disease, and recorded that he is right hand dominant.  The examiner also noted tremors and muscle rigidity.  He characterized the tremors as moderate in the right upper extremity and mild in the left upper extremity.  He characterized the muscle rigidity as moderate in the right upper extremity, but considered the left upper extremity unaffected.  

Most recently, the Veteran attended a VA examination in March 2015.  That examiner similarly noted the Veteran to be right hand dominant, with moderate paresthesias in all four extremities.  The examiner found normal muscle strength and reflexes in all four extremities, but decreased reaction to light touch sensation testing in all four extremities.  For the Veteran's upper extremities specifically, the examiner noted a positive Tinel's sign indicating median nerve involvement, and moderate incomplete paralysis of the ulnar nerve in each upper extremity.  The examiner finally characterized the Veteran's peripheral neuropathy in both upper and both lower extremities as moderate.

Based on the foregoing, it appears that Veteran experienced pain, numbness, burning, tingling, and decreased sensation throughout the appellate period.  The March 2015 VA examiner specifically found moderate paresthesias in both upper extremities, and characterized the Veteran's peripheral neuropathy as moderate.  Although the earlier examinations were not as detailed, the medical evidence of record makes clear that these symptoms have been present prior to the Veteran's August 3, 2011 diagnosis for Parkinson's disease.  At the March 2010 VA examination, the Veteran described numbness and a burning sensation for the two years prior to that examination, or since roughly March 2008.  In April 2011, the Veteran described to a primary care physician at the Bryan CBOC numbness and tingling in both hands and forearms that has been present for about two years, or since roughly April 2009.  

Importantly, the Veteran is competent to report symptoms observable to a layperson, such as pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  Like pain, the symptoms of numbness, burning, tingling, and decreased sensation are observable to a layperson.  Moreover, statements made for the purpose of seeking medical treatment are especially trustworthy since the declarant has a strong motive to give as accurate a history as possible to in turn receive the best or most appropriate medical care.  See White v. Illinois, 502 U.S. 346, 356 (1992); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Accordingly, these statements describing his symptoms are also credible, and therefore highly probative to the issue of increased evaluations.  

Thus, based on the March 2015 VA examiner's characterization of the Veteran's symptoms as moderate, and the Veteran's lay statements as to the development of such symptoms well prior to his August 3, 2011 Parkinson's disease diagnosis or even his February 2010 claim for increased evaluation, the Board finds that the Veteran's right upper extremity (major) diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease warrants a 40 percent evaluation and left upper extremity (minor) diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease warrants a 30 percent evaluation throughout the appellate period.   

The Board has also considered whether the Veteran is entitled to higher evaluations, but the evidence does not show that the Veteran has severe incomplete paralysis or complete paralysis.  As noted above, the March 2015 VA examiner specifically stated that the Veteran had moderate rather than severe incomplete paralysis of the ulnar nerve.  Moreover, his motor function was within normal limits based on the normal results of muscle strength testing and reflex testing.  The Veteran reported having pain, numbness, burning, tingling, and decreased sensation.  The Board highlights that where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the right upper extremity or 30 percent for the left upper extremity under Diagnostic Code 8513.  

The Board recognizes that the RO changed the Daignostic Code and assigned higher evaluations in the May 2013 rating decision based on the Veteran's August 2011 diagnosis for Parkinson's disease.  Yet, there is no medical opinion of record differentiating the symptoms attributable to diabetic peripheral neuropathy from the symptoms attributable to the tremors and muscle rigidity associated with Parkinson's disease.  When it is not possible to separate the effects of a service-connected disorder from a nonservice-connected disorder, the principle of reasonable doubt as stated at 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  While the Veteran was not service-connected for Parkinson's disease prior to August 3, 2011, any neurological symptoms prior to that date must be attributed to his service-connected diabetic neuropathy without a medical opinion to support parsing out the symptoms attributable to the nonservice-connected condition.  

Moreover, the Board must consider the assignment of an increased evaluation under other potentially applicable Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's service-connected diabetic peripheral neuropathy with tremors and muscle rigidity is currently evaluated under Diagnostic Code 8513 for upper extremities.  That Diagnostic Code pertains to all radicular nerve groups, but the March 2015 VA examiner noted positive Tinel's sign indicating median nerve involvement as well moderate incomplete paralysis of the ulnar nerve.  Diagnostic Codes 8515 pertains to the median nerve, and Diagnostic Code 8516 pertains to the ulnar nerve.  Moderate incomplete paralysis under Diagnostic Code 8515 and 8516 only allow for a 30 percent evaluation for the major or dominant side and a 20 percent evaluation for the minor side.  Using these Diagnostic Codes affords no greater benefit to the Veteran.  

Lower Extremities

The Veteran's service-connected diabetic peripheral neuropathy with tremors and muscle rigidity of the of the lower extremities is currently assigned a 10 percent evaluation for the right lower extremity prior to August 3, 2011, and a 20 percent evaluation thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  His left lower extremity has been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 throughout the appellate period.  The change in Diagnostic Code made in the May 2013 rating decision did not affect the lower extremities.  

Diagnostic Codes 8520 through 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  
To review, the Veteran has taken gabapentin and Nortriptyline for neuropathic pain during the appellate period.  For his lower extremities specifically, he has described tingling and numbness of both legs up to the knee, and burning sensation at the bottom of the feet extending to the ankles that evolved over a period of four to five years prior to an August 2011 neurology consultation at the Temple VAMC.  

At the March 2010 VA examination, the examiner noted normal motor function and reflexes in both lower extremities; without muscle atrophy, discoloration, ulceration, or loss of fine motor control in either lower extremity.  He characterized this as neuritis, with decreased pinprick sensation from the mid tibia distally in a global distribution.  

Again, the Veteran attended an April 2013 VA examination in connection with his service-connection claim for Parkinson's disease.  The examiner noted tremors and muscle rigidity in both lower extremities.  He characterized the tremors as moderate in the right lower extremity and mild in the left lower extremity, with mild muscle rigidity in both lower extremities.  

As listed above, the March 2015 VA examiner diagnosed moderate paresthesias in all four extremities.  The examiner found normal muscle strength and reflexes in all four extremities, but decreased reaction to light touch sensation testing in all four extremities.  For the Veteran's lower extremities specifically, the examiner noted moderate incomplete paralysis of the anterior tibial and posterior tibial nerves.  The examiner highlighted hair loss and shiny skin on the Veteran's left lower extremity as evidence of trophic changes there.  The examiner also noted the Veteran to walk with a shuffling gait, but attributed this to cerebellar extrapyramidal effects rather than either service-connected diabetic peripheral neuropathy or the tremors and muscle rigidity associated with the his service-connected Parkinson's disease.  The examiner finally characterized the Veteran's peripheral neuropathy in both upper and both lower extremities as moderate.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating for diabetic neuropathy and radiculopathy in each extremity prior to August 3, 2011.  The disability picture, to include the severity, frequency, and duration of his symptoms is consistent with a 20 percent rating throughout the period on appeal.  Indeed, the evidence shows that the Veteran has experienced pain, numbness, tingling, and decreased sensation in each lower extremity.  The VA treatment records also demonstrate that these symptoms were persistent prior to his August 3, 2011 diagnosis for Parkinson's disease.  For example, the August 2011 neurology consultation entry in the Temple VAMC treatment records recorded the Veteran's description of tingling and numbness in both legs up to the knee, and burning sensation at the bottom of both feet extending to the ankles that had evolved over a period of four to five years prior to that time.  

The Board highlights that this finding also increases the Veteran's evaluation for left lower extremity peripheral neuropathy following August 3, 2011.  The March 2015 VA examination in particular supports that finding.  That examiner reported moderate incomplete paralysis of the anterior tibial and posterior tibial nerves in in the left lower extremity.  The March 2015 examiner further diagnosed moderate paresthesias of the left lower extremity, and more generally characterized the Veteran's neuropathy as moderate in each extremity.  Diagnostic Code 8520 calls for a 20 percent evaluation for moderate incomplete paralysis.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 20 percent for his diabetic peripheral neuropathy with tremors and muscle rigidity at any point during the appeal period.  As noted above, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is sensory, the rating should be for the mild, or at most, the moderate degree.  

Upon review, the evidence does not demonstrate moderately severe diabetic peripheral neuropathy with tremors and muscle rigidity of either lower extremity at any point during the appeal period.  Both the March 2010 and March 2015 VA examiners noted that the Veteran had normal reflexes, and there is no indication that the reflexes have ever been absent.  Importantly, the March 2015 examiner specified that the Veteran has moderate peripheral neuropathy in both upper and lower extremities.  Further, Diagnostic Code 8520 calls for marked muscle atrophy to support a 60 percent evaluation for severe incomplete paralysis.  Both the March 2010 and March 2015 VA examiners commented upon the lack of muscle atrophy.  Finally, no examiner has ever noted complete paralysis in any extremity, and the VA treatment records similarly do not reflect complete paralysis in any extremity.  

Indeed, the evidence shows that the Veteran's disability is mainly productive of pain, numbness, tingling, and decreased sensation.  Again, when the involvement is sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board is cognizant that the Veteran's service-connected diabetic peripheral neuropathy with tremors and muscle rigidity is evaluated under Diagnostic Code 8520 for the lower extremities.  As discussed above, that Diagnostic Code pertains to the sciatic nerve, and the March 2015 VA examiner noted normal sciatic nerves, with moderate incomplete paralysis of the anterior tibial and posterior tibial nerves.  Again, the Board must consider the assignment of an increased evaluation under other potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. at 595.  However, Diagnostic Code 8523 for the anterior tibial nerve and Diagnostic Code 8525 for the posterior tibial nerve only allow a 10 percent evaluation for moderate incomplete paralysis.  Therefore, these Diagnostic Codes do not allow for any increased evaluation.  

For these reasons, the Board finds that a rating higher than 20 percent is not warranted for either lower extremity under Diagnostic Code 8520.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for right and left lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record).  


ORDER

Subject to the provisions governing the award of monetary benefits, an evaluation of 40 percent, but no higher, is granted for right upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease throughout the appellate period.

Subject to the provisions governing the award of monetary benefits, an evaluation of 30 percent, but no higher, is granted for left upper extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease throughout the appellate period.

Subject to the provisions governing the award of monetary benefits, an evaluation of 20 percent rating, but no higher, is granted for right lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease throughout the appellate period.  

Subject to the provisions governing the award of monetary benefits, an evaluation of 20 percent rating, but no higher, is granted for left lower extremity diabetic peripheral neuropathy with tremors and muscle rigidity associated with Parkinson's disease throughout the appellate period.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


